Kirkpatrick, C. J.
— It appears from the record in this case, that Donoven, the plaintiff, caused Simeon Westfall, one of the defendants, to be arrested; that Westfall, while under arrest, “confessed judgment on the back of the precept, to the amount of the sum demanded,” as the justice expresses it, in the presence of a witness, who was examined before the said justice; and that thereupon he rendered his judgment.
*65This proceeding is unlawful. By the sixteenth section of the act to regulate the practice in the courts of law,1 it is absolutely void. By that act no authority [50] given by a person in custody in a civil action, to enter a judgment in favor of the plaintiff at whose suit he is in custody, shall be of any force, unless some attorney, expressly named for that purpose, shall he present as a witness, and to inform him of the nature of such authority. This vras not the case here.
Besides, the pretended confession is by one defendant only, and the judgment- is against both.
[*] Rossell, J. — Concurred.
PfPnVCntjtox, J. — Concurred.
Judgment reversed.

 Rev. 415. — Ed.